TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00487-CR


In re Lou Ann Berry


William Berry Pierce, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5581, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


O R D E R TO SHOW CAUSE
PER CURIAM 
		On September 4, 2009, this Court notified Lou Ann Lindeman Berry, court reporter
for the 33rd District Court, San Saba County, that the reporter's record in this cause was overdue,
directing her to file the reporter's record no later than September 14, 2009.  At Berry's request, the
deadline for filing the record was extended to November 30, 2009.  On February 18, 2010, this
Court ordered Berry to file the record no later than March 18, 2010.  Berry failed to file the record
as ordered.
		Berry is hereby ordered to appear in person before this Court on the 26th day of
May, 2010, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why she
should not be held in contempt for her failure to obey the February 18, 2010 order of this Court, and
sanctions imposed.  This order to show cause will be withdrawn and Berry will be relieved of her
obligation to appear before this Court as above ordered if the Clerk of this Court receives the
reporter's record by May 15, 2010.
		It is ordered April 16, 2010.

Before Justices Patterson, Puryear and Henson